In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00451-CR
     ___________________________

    RANDY MANYVORN, Appellant

                   V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 8
           Tarrant County, Texas
         Trial Court No. 1470804


  Before Pittman, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      This is a search-and-seizure case wherein Appellant Randy Manyvorn was

convicted of driving while intoxicated. In a single issue, he complains that the trial

court erred in denying his motion to suppress because the trial court’s finding of

reasonable suspicion was not supported by sufficient facts. We affirm the trial court’s

judgment.

                                  II. BACKGROUND

A.    Search and Seizure

      During the evening of August 1, 2015, Pantego Police Officer Brian Martin

determined by radar that a silver Acura sedan was traveling the opposite direction at a

speed of eighty-seven miles per hour in a zone having a posted speed limit of forty-

five miles per hour. The dash camera of Martin’s patrol car shows that Martin

stopped in the left lane at a red traffic signal, and after a vehicle approached from the

opposite direction and continued past him, Martin activated his vehicle’s emergency

lights and siren, turned to follow, and then stopped behind a silver Acura vehicle at an

intersection displaying a red traffic signal. The recording shows that the sedan driver

had stopped the vehicle past the stop line with the sedan’s rear tires located in the

crosswalk and the front end of the vehicle in the intersection. When the traffic signal

turned green, the driver proceeded through the intersection and drove for a short time



                                           2
before stopping. While calling in the plate number, Martin specified that the silver

Acura had been traveling in excess of eighty-seven miles per hour.

      The dash camera video showed that after Martin initiated the stop, Officer

Clayton Wolf of the Dalworthington Gardens Police Department responded to

Martin’s call for backup. Martin asked the driver, Manyvorn, why he was traveling

eighty-seven miles per hour, and Manyvorn stated that he was going home. When

Martin told Manyvorn that he could not understand why he was traveling eighty-seven

miles per hour in a forty-five mile per hour zone, Manyvorn stated, “Okay. I

understand that.” Manyvorn informed Martin that he was going home from a Texas

Rangers game where he drank five 16-ounce beers. Martin administered standardized

field sobriety tests and determined that Manyvorn was intoxicated. When Martin

asked Manyvorn to identify his level of intoxication using a scale of zero-to-five,

Manyvorn responded, “Seven.” Martin informed Manyvorn that he was under arrest

for driving while intoxicated.

      In his affidavit in support of the search warrant for Manyvorn’s blood, Martin

noted that he initiated the stop because Manyvorn was driving eighty-seven miles per

hour on a road where the posted speed limit is forty-five miles per hour.1 The

affidavit also contains a statement that at the time of the stop, Martin “believed that

these facts, among others, possibly indicated that the suspect was committing the

      1
       Martin’s affidavit in support of the search warrant was admitted as evidence
“for purposes of the record only” during the suppression hearing.


                                          3
following Transportation Code violations: Driving While Intoxicated[.]”           Martin

added that Manyvorn had informed him that he “always drives 87 mph in a 45 mph

zone” and had “consumed “[five to six 16-ounce] [b]eers at the Ranger Baseball

Game[,]” and when Martin asked Manyvorn to identify “on a scale of ‘0-5’ of

intoxication, where do you [f]eel your [l]evel of intoxication is[,] Manyvorn said, ‘7’.”

Martin noted that, by his silence, Manyvorn had refused to provide a requested

sample of breath or blood. After securing a search warrant, a sample of Manyvorn’s

blood was obtained and tested. Manyvorn’s blood sample registered a blood alcohol

concentration of .105.

B.     Motion to Suppress

       Manyvorn was charged with the offense of driving while intoxicated. See Tex.

Penal Code Ann. §§ 49.01(2)(B), 49.04. Prior to trial, Manyvorn filed a motion to

suppress evidence on the basis that Martin lacked reasonable suspicion to stop his

vehicle for speeding, lacked probable cause to arrest him, and had illegally and

improperly obtained his blood which was the primary incriminatory evidence to be

used against him.

       The trial court heard the suppression motion on the day of trial before

empaneling the jury.      Wolf and Pantego Police Department Investigator Shelli

Godbold testified during the suppression hearing and at trial. Martin, who was no

longer working with the police department, was not available on the day of trial and

was traveling out of state.

                                           4
      Godbold, a twenty-year police veteran, authenticated Martin’s dash camera

recording, which was published to the trial court. Godbold had not been present

during the stop but had watched Martin’s dash camera recording and observed that a

vehicle in the far left lane was travelling faster than the limit established in the forty-

five mile per hour zone. Godbold did not know how fast the vehicle had been

traveling and was unable to testify regarding the radar equipment used or Martin’s

training on the use of the equipment. However, she agreed that the driver of the

sedan had committed a traffic violation by stopping “in the intersection across the

crosswalk.” Godbold understood that Martin had stopped the vehicle because of the

speeding violation rather than the “stop-line violation” and agreed that the dash

camera recording included no comment or discussion regarding Manyvorn’s failure to

stop at the stop line. Godbold was unable to discern the color of the speeding vehicle

as it passed Martin before he activated his lights and siren. From the recording,

Godbold could not identify whether any of the several cars at the stop signal was the

vehicle that Martin had observed speeding, and she had no personal knowledge of the

events of August 1, 2015. She agreed that she could not identify a reason for Martin

to initiate the stop other than for the alleged speed-limit violation but stated that the

stop-line violation provided an objectively reasonable basis for stopping the vehicle.

Based on the recorded conversations between Martin and Manyvorn, Godbold

believed the correct vehicle was stopped but agreed that she did not hear Manyvorn

admit on the recording that he had been speeding.

                                            5
       Wolf, a certified peace officer for more than eleven years, identified Manyvorn

as the person involved in the traffic stop. Wolf confirmed that the posted speed limit

in the area where Manyvorn was stopped is forty-five miles per hour and agreed that

the dash camera recording accurately depicted what had occurred.            When Wolf

arrived on the scene of the stop, he did not know the basis of Martin’s reasonable

suspicion for the stop or whether Martin had established probable cause for an arrest.

It was during the stop that Wolf learned Manyvorn had been driving the sedan at a

speed that exceeded the posted limit. After reviewing the dash camera recording,

Wolf described the color of the speeding vehicle as being light, such as white or silver,

but not dark. Wolf admitted that he was unable to identify which of the vehicles at

the stop light was the speeding vehicle depicted on the dash camera video and could

not confirm the speed of the vehicle while it was traveling. While on scene, Wolf did

not recall whether there was any issue involving Manyvorn’s failure to stop at the stop

line at the traffic-signal intersection.

       The trial court indicated from the bench that it would grant Manyvorn’s

suppression motion.       At the State’s urging, the trial court agreed to recess and

consider one or more cases tendered by the State in support of its challenge to the

court’s initial determination that Manyvorn’s seizure had occurred when Martin first

activated his emergency lights. The State noted that no seizure occurs until after there

is a demonstrated yield to authority and argued that in this case no seizure occurred

until Manyvorn had moved his vehicle to the side of the road. After returning from

                                           6
its recess, the trial court denied the motion to suppress, declaring that although there

was no evidence of reasonable suspicion to stop Manyvorn’s vehicle for a speeding

violation, reasonable suspicion existed to stop Manyvorn’s vehicle for stopping past

the stop line, which is an independent violation of the Texas Transportation Code.

See Tex. Transp. Code Ann. § 544.007(d).

C.    Trial

      After proceeding to trial, the jury convicted Manyvorn of the offense of driving

while intoxicated. Manyvorn elected to have the trial court assess punishment. The

trial court assessed punishment at confinement for ninety days, suspended the

sentence, and placed Manyvorn on community supervision for fifteen months.

D.    Findings of Fact and Conclusions of Law

      At Manyvorn’s request, the trial court entered written findings of fact and

conclusions of law. The trial court determined:

      1.      Defendant, Randy Manyvorn[,] was stopped by Officer Martin of
              Pantego Police Department on August 1, 2015. Officer Wolf of
              Dalworthington Gardens Police Department served as backup on
              this traffic stop. Investigator Godbold is an investigator with
              Pantego Police Department’s CID division and later became
              familiar with the case.

      2.      Investigator Godbold and Officer Wolf both testified in the
              Motion to Suppress and were found to be credible witnesses.

      State’s Exhibit 2-Dash Camera

      3.      Officer Martin’s vehicle was equipped with a dash camera
              mounted to the windshield.


                                           7
4.     The dash camera automatically turns on when an officer activates
       the overhead lights. The camera will also kickback one minute to
       record the minute leading up [to] the activation of the lights. The
       dash camera is capable of making accurate recordings.

5.     The dash camera footage is kept on a secured system that does
       not allow for the videos to be altered or tampered.

6.     The dash camera videos are made in real time as the events
       captured occur. The making and keeping of the dash camera
       footage is a regular business practice of the Pantego Police
       Department.

7.     Investigator Godbold is a custodian of records for the dash
       camera videos and a qualified witness to testify to the business
       practice of the records being created, maintained, and the integrity
       preserved.

8.     Officer Wolf confirmed that the video was an accurate depiction
       of the events that occurred during the August 1, 2015 traffic stop
       of Defendant.

Traffic Stop

9.     The Defendant’s silver Acura was stopped on a section of
       Highway 303 where the speed limit is 45MPH.

10.    Based on the training and experience of Officer Wolf and
       Investigator Godbold, a vehicle resembling the Defendant’s silver
       Acura was clearly traveling in excess of 45MPH. The speeding
       vehicle was light colored, either white or silver.

11.    The vehicle clearly seen speeding on [State’s] Exhibit 2 was
       traveling the opposite direction of Officer Martin. Consequently, a
       U-turn was required to stop the vehicle and the camera inevitably
       lost sight of the speeding vehicle for a brief moment in time.

12.    Officer Martin made a U-turn and simultaneously activated his
       overhead lights. He caught up to Defendant’s vehicle at a stop
       light. There were three or four total vehicles stopped at this stop
       light.

                                    8
13.    While at the stop light, Defendant failed to stop at the solid white
       stop line, but rather stopped in the crosswalk with the vehicle
       sticking out into the intersection.

14.    Defendant did not yield to the overhead lights and pull over until
       after he drove through the intersection and continued for a short
       distance.

15.    Officer Martin turned his overhead lights on at 1:00 on State’s
       exhibit 2 and pulls behind Defendant at the stop light at 1:33. At
       1:42, the stop light turns green and Defendant drives for some
       distance before pulling over for the traffic stop at 2:06 on the
       Dash Camera video in State’s exhibit 2.

Conclusions of law

16.    In order to conduct a traffic stop, an officer needs reasonable
       suspicion. Reasonable suspicion exists when the officer has
       “specific articulable facts that, when combined with the rational
       inferences from those facts, would lead him to reasonably
       conclude that a particular person actually is, has been, or will be
       engaged in criminal activity.” Ford v. State, 158 S.W.3d 488, 492
       (Tex. Crim. App. 2005).

17.    The reasonable suspicion analysis looks solely at whether an
       objective basis for a stop exists. Ford, 158 S.W.3d at 492.

18.    There was reasonable suspicion to stop the silver Acura driven by
       the Defendant for stopping [past] the stop line at the crosswalk in
       violation of T[ransportation] C[ode §] 544.007(d).

19.    There was reasonable suspicion to believe a vehicle was speeding
       in violation of T[ransportation] C[ode §] 545.351.

20.    Defendant was not seized until he pulled over and yielded to
       Officer Martin’s show of authority. See California v. Hodari D.,
       [499 U.S. 621, 626, 111 S. Ct. 1547, 1550–51 (1991)].




                                    9
                                     III. DISCUSSION

       On appeal, Manyvorn contends the trial court should have granted his motion

to suppress for lack of reasonable suspicion to stop his vehicle for speeding and for

stopping past the stop bar and should have suppressed evidence obtained as a result

of the stop. Manyvorn emphasizes that Martin failed to appear and testify at trial, did

not otherwise identify in his written sworn report any traffic violation other than

speeding as a basis for forming reasonable suspicion to detain him, nor informed

Wolf of any basis for forming reasonable suspicion for the detention.2 The State

counters that the evidence before the trial court at the suppression hearing supported

a reasonable inference that Martin had reasonable suspicion to stop Manyvorn for a

traffic violation, including the stop-line violation.

A.     Standard of Review and Applicable Law

       We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review.           Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of


       2
        Manyvorn included Martin’s sworn report as an exhibit to his motion for new
trial and motion in arrest of judgment. The report was not admitted in evidence
during the hearing on the motion to suppress.


                                             10
the witnesses’ credibility and the weight to be given their testimony. Wiede v. State,

214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to

the trial court’s rulings on (1) questions of historical fact, even if the trial court

determined those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09

(Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the witnesses’

credibility and demeanor, we review the trial court’s rulings on those questions

de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim.

App. 2005); Johnson, 68 S.W.3d at 652–53. We review a trial court’s videotape-based

determination of historical facts under the Guzman deferential standard. Montanez v.

State, 195 S.W.3d 101, 108–09 (Tex. Crim. App. 2006) (holding that the deferential

standard of review in Guzman applies to a trial court’s determination of historical facts

when that determination is based on a videotape recording admitted into evidence at a

suppression hearing).

      Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When

the trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

                                           11
Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818. Even if the trial court gave the wrong reason for its ruling,

we must uphold the ruling if it is both supported by the record and correct under any

applicable legal theory. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007);

Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003).

       The Fourth Amendment protects against unreasonable searches and seizures

by government officials.     U.S. Const. amend. IV; Wiede, 214 S.W.3d at 24.             A

defendant seeking to suppress evidence on Fourth Amendment grounds bears the

initial burden to produce some evidence that the government conducted a warrantless

search or seizure that he has standing to contest. State v. Martinez, 569 S.W.3d 621,

623-624 (Tex. Crim. App. 2019) (quoting Russell v. State, 717 S.W.2d 7, 9 (Tex. Crim.

App. 1986), disavowed in part on other grounds by Handy v. State, 189 S.W.3d 296, 299 n.2

(Tex. Crim. App. 2006)); Handy, 189 S.W.3d at 298–99; see, e.g., Rawlings v. Kentucky,

448 U.S. 98, 104–05, 100 S. Ct. 2556, 2561 (1980). Once the defendant does so, the

burden shifts to the State to prove either that the search or seizure was conducted

pursuant to a warrant or, if warrantless, was otherwise reasonable.              Martinez,
569 S.W.3d at 624 (quoting Russell, 717 S.W.2d at 9); Amador, 221 S.W.3d at 672–73.

       A detention, as opposed to an arrest, may be justified on less than probable

cause if a person is reasonably suspected of criminal activity based on specific,

articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968); Carmouche v.

                                            12
State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer conducts a lawful

temporary detention when he reasonably suspects that an individual is violating the

law. Crain v. State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford, 158 S.W.3d at 492.

Reasonable suspicion exists when, based on the totality of the circumstances, the

officer has specific, articulable facts that, when combined with rational inferences

from those facts, would lead him to reasonably conclude that a particular person is,

has been, or soon will be engaged in criminal activity. Ford, 158 S.W.3d at 492. This

is an objective standard that disregards the detaining officer’s subjective intent and

looks solely to whether the officer has an objective basis for the stop. Id.; see also State

v. Duran, 396 S.W.3d 563, 570 (Tex. Crim. App. 2013) (“If the facts that the officer

knows ‘at the inception of the detention’ support a finding of reasonable suspicion or

probable cause to conduct a traffic stop, then it is irrelevant that the officer

subjectively decided to stop the driver for a bad reason.”).

B.     Manyvorn’s Contentions

       Manyvorn asserts that a traffic stop based on information not known to or

noticed by an officer cannot support an initial detention, and that information that the

officer either acquired or noticed after a detention or arrest cannot be considered in

determining the existence of reasonable suspicion. See Duran, 396 S.W.3d at 569. He

argues that Martin, who was alone at the time of the investigative traffic stop, did not

have sufficient specific and articulable facts to establish reasonable suspicion to

initially stop him for speeding or for any other reason and that Martin did not identify

                                            13
to Wolf any basis for forming reasonable suspicion. Because Martin did not testify at

trial, Manyvorn contends the testimony of Wolf, who viewed Martin’s dash camera

recording in preparation for trial, was insufficient to establish the existence of a

reasonable suspicion to justify Martin’s initial stop based on the stop-line traffic

violation, which formed the basis of the trial court’s denial of his suppression motion.

      Moreover, Manyvorn argues that because Martin never identified the stop-line

violation as a basis for his stop, the evidence did not establish that Martin knew or

was aware of the subsequent stop-line violation at the time that he stopped

Manyvorn, and for this reason, the trial court should have granted the motion to

suppress evidence that had been obtained as a result of the stop. Manyvorn prays that

this court grant him relief, remand the case, and order suppression of the stop.

C.    Analysis

      We find Manyvorn’s reliance on Duran under these facts to be unpersuasive. In

that case, the detaining officer testified during the suppression hearing that after he

observed Duran make a right turn from a far left lane, he turned to follow Duran.

Duran, 396 S.W.3d at 567. The officer stated that he observed Duran’s vehicle briefly

cross the center yellow stripe on the road, activated his emergency lights and siren to

make a traffic stop, and after performing an investigation arrested Duran for driving

while intoxicated. Id. The trial court found that the center-stripe violation played no

part in the officer’s decision to stop Duran and that the officer was wrong about

Duran’s turn being unlawful and granted Duran’s motion to suppress. Id. at 568. The

                                           14
State appealed the trial court’s ruling. Id. The court of appeals reversed and observed

that the trial judge had focused on the officer’s subjective reasons for making the

stop. Id.

      After granting Duran’s petition for discretionary review, the court of criminal

appeals noted that a rationalization for a stop cannot be made based on information

learned after the stop. Id. at 569–70. As an example, the court observed that if an

officer believes a driver is speeding but later determines that he was wrong about the

occurrence of the offense, the officer cannot later justify the stop by showing that a

recording shows that the driver’s vehicle had a faulty tail light that the officer had not

noticed before the stop. Id. at 570. The court of criminal appeals reaffirmed that

information an officer acquires after a detention or arrest cannot be considered in

examining a stop. Id. However, the court also reiterated that a fact known to an

officer before a stop, such as an observation that a driver is not wearing a seat belt,

would support probable cause to stop the driver. Id. The court further observed:

      If the facts that the officer knows “at the inception of the detention”
      support a finding of reasonable suspicion or probable cause to conduct a
      traffic stop, then it is irrelevant that the officer subjectively decided to
      stop the driver for a bad reason. A good reason did exist, and the officer
      knew of that good reason at the time he made the stop. Id.

Ultimately, in Duran, the court determined that whether the officer saw Duran’s

center-stripe violation before the officer detained Duran was a fact to be decided by

the trial judge rather than the courts of appeals or the court of criminal appeals, which



                                           15
“must view the trial judge’s factual findings in the light most favorable to [the trial

judge’s] ultimate conclusion.” Id. at 571–72.

       An investigative detention occurs when a person yields to the police officer’s

show of authority under a reasonable belief that he is not free to leave. Crain v. State,

315 S.W.3d 43, 49 (Tex. Crim. App. 2010) (citing Johnson v. State, 912 S.W.2d 227, 235

(Tex. Crim. App. 1995)); see also Hodari D., 499 U.S. at 626, 111 S. Ct. at 1550–51

(holding that a police pursuit in attempting to seize a person does not amount to a

“seizure” within the meaning of the Fourth Amendment). Here, the trial court

determined, and the evidence shows, that Manyvorn did not pull to the side of the

road until after the stop-line violation.

       As Manyvorn notes, the State was required to show that Martin, at the time of

detention, had specific articulable facts establishing reasonable suspicion to investigate

further. Martinez v. State, 348 S.W3d 919, 923 (Tex. Crim. App. 2011). However, at a

suppression hearing, the State is not required to show that a crime occurred prior to

the officer’s investigative stop; rather, “it must elicit testimony showing sufficient facts

to prove that reasonable suspicion existed that a particular person has engaged in, or

soon will be engaging in, criminal activity.” Id.

       As noted, Martin was not present to testify during the suppression hearing.

Relying on an unpublished opinion from this court, the State contends that when a

detaining officer is not available to testify at trial, specific articulable facts known to

the officer at the time of the stop to establish reasonable suspicion can be established

                                            16
by a video recording and may support a finding that the detaining officer had

reasonable suspicion to stop the suspect. See Johnson v. State, No. 02-04-497-CR,

2005 WL 3244272, at *2 (Tex. App.—Fort Worth Dec. 1, 2005, pet. ref’d) (mem. op.,

not designated for publication). We agree.3

      In Johnson, the detaining officer, who initiated a stop of Johnson’s vehicle and

ultimately arrested Johnson for the offense of driving while intoxicated, died before

trial. Id. at *1. Johnson sought to suppress the officer’s dash camera recording of the

stop. Id. At trial, the State authenticated the officer’s dash camera recording, and the

trial court ruled that portions of the recording were admissible.4 Id. The dash camera

recording showed the officer following Johnson’s vehicle, which was committing

traffic violations by repeatedly swerving into adjoining lanes. Id. The recording

showed the officer turn on his lights and initiate a stop. Id. After the officer

conducted field sobriety tests, the recording documented that Johnson had failed the

tests. Id. After being convicted of the offense of driving while intoxicated, Johnson

argued that the trial court’s denial of his suppression motion was improper because

the dash camera recording alone was insufficient to prove that the officer had


      3
        We also observe that an officer has probable cause to stop and arrest a driver
if he sees the driver commit a traffic offense. State v. Gray, 158 S.W.3d 465, 469 (Tex.
Crim. App. 2005); see State v. Ballman, 157 S.W.3d 65, 70 (Tex. App.—Fort Worth
2004, pet. ref’d).
      4
       The Johnson trial court suppressed portions of the recording of “events that
occurred in the intoxilyzer room” after the arrest. 2005 WL 3244272, at *1.


                                          17
reasonable suspicion to initiate the stop. Id. We held that the recording established

reasonable suspicion to support the detaining officer’s stop of Johnson to investigate

whether Johnson had committed the offense of driving while intoxicated, and that

after Johnson failed the field sobriety tests, the officer possessed probable cause to

arrest him for that offense. Id. at 2. Because the trial court did not err in denying

Johnson’s motion to suppress, we affirmed the trial court’s judgment, and the court of

criminal appeals subsequently refused Johnson’s petition for discretionary review. Id.

      Here and in Johnson, the detaining officers were not present to testify regarding

the bases for the stop. Id. at *1. Other than the traffic violation shown on the

recording, the only fact in this case that appears to differ from those in Johnson is that,

unlike that case, here two officers who were not present when Martin initiated his

stop of Manyvorn subsequently viewed Martin’s dash camera recording and testified

at the suppression hearing. Godbold testified that the recording showed Manyvorn’s

stop-line traffic violation while Wolf did not recall whether there was any issue

regarding the stop-line violation.

      Apparently, no officer testified in Johnson. That difference does not render our

Johnson analysis inapplicable to the present facts nor does it defeat the trial court’s

conclusion that Martin possessed reasonable suspicion to stop Manyvorn.              At a

suppression hearing, hearsay information is sufficient to support a fact or an opinion.

Castro v. State, 227 S.W.3d 737, 743 (Tex. Crim. App. 2007) (citing Granados v. State,

85 S.W.3d 217 (Tex. Crim. App. 2002)). Although the officer who witnessed the

                                            18
traffic violation may provide more specific details in support of his reason for

conducting the stop, “in the case of offenses requiring only an objective

determination of whether the offense was indeed committed, the court does not need

to know the subjective details of the stop from the officer’s standpoint in order to

find that the stop was reasonable.” Castro, 227 S.W.3d at 743.

      An operator of a vehicle facing only a steady red signal is required to stop at a

clearly marked stop line. Tex. Transp. Code Ann. § 544.007(d). Here, Martin’s dash

camera recording showed that Manyvorn failed to stop at the stop line in violation of

Section 544.007(d). Id. Manyvorn’s commission of the stop-line violation in Martin’s

view was a fact “available” to Martin prior to and at the time of Manyvorn’s

detention. Crain, 315 S.W.3d at 52–53. Godbold also confirmed that Martin’s dash

camera recording showed that Manyvorn had committed a traffic violation by failing

to stop at the stop line. The dash camera recording shows that the stop-line violation

occurred before Manyvorn yielded to Martin’s show of authority, that is before the

investigative stop or detention occurred. See Crain, 315 S.W.3d at 52–53 (“In deciding

whether reasonable suspicion existed [to conduct an investigative detention], we look

at the facts available to the officer at the time of the detention.”). This evidence

supports the conclusion that Martin possessed reasonable suspicion to stop

Manyvorn’s vehicle for the stop-line traffic violation, which was committed in his

presence. Tex. Transp. Code Ann. § 544.007(d); see Crain, 315 S.W.3d at 52–53; Ford,
158 S.W.3d at 492.

                                          19
      Having viewed the trial court’s findings of fact in the light most favorable to

the ruling and its conclusions of law de novo and deferring to the trial court’s

determination of historical facts, we conclude the trial court did not err in denying

Manyvorn’s motion to suppress. See Montanez, 195 S.W.3d at 108–09; Kelly, 204
S.W.3d at 818–19. We overrule Manyvorn’s sole issue on appeal.

                                 IV. CONCLUSION

      Having overruled Manyvorn’s sole issue on appeal, we affirm the trial court’s

judgment.

                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 18, 2019




                                         20